Title: To Benjamin Franklin from ——— Lefébvre, [before 24 January 1778]
From: Lefébvre, ——
To: Franklin, Benjamin


[Before January 24, 1778]
Monsieur de Franklin, et Monsieur son petit fils sont prié par Lefébvre de luy faire l’honneur, et L’amitié de diner chez Luy mardy 27. vingt sept Janvier. Il est Bien faché que ses Messieurs soient engagés pour samedy 24. devant avoir ce même jour Messieurs Les Marêchaux de Clermont tonnere, et de Brissac;  Il a L’honneur d’assurer Messieurs de Franklin de son Respect.
 
Addressed: A Monsieur / Monsieur de Franklin / A son hotel / A Passy
